UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7522


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MARK ANTHONY HOUGH,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00471-TLW-3)


Submitted:    January 13, 2009               Decided:   January 15, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Hough, Appellant Pro Se.    Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark Anthony Hough appeals the district court’s order

denying his 18 U.S.C. § 3582 (2006) motion for reduction of his

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Hough, No. 4:02-cr-00471-TLW-3

(D.S.C.    filed   July   21,   2008;       entered   July   22,     2008).     We

dispense    with   oral    argument     because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2